The opinion of the Court was drawn up by
Parker C. J.
The judge decided correctly in rejecting
parol evidence tending to show that the promisor was not to be called upon for the principal while he should continue to pay the interest. Such evidence is in direct contra*508diction to the written promise. Hunt v. Adams, 7 Mass. R. 518.1
And as to the consideration, it is admitted by the note, and cannot be contradicted without clear evidence to the contrary. The promise was made to a body authorized by the legislature to receive it. It was to increase a fund already in existence, which was to be applied to a most valuable purpose whenever it should be adequate. The very purpose of the subscription which the defendant was instrumental in obtaining, was to put in activity the fund until then dormant. The promise was to be void unless enough were obtained The case shows that enough was obtained. It is a sufficient consideration, that others were led to subscribe by the very subscription of the defendant. And we find it a fact agreed, fliat in consequence of the accumulation of the fund by these means, the great purpose, viz. the settlement of a minister, has been effected.
The case of Boutell v. Cowdin has been misapprehended, ft is not stated in that case, that a promissory note, in which value is acknowledged to have been received, is void for want of consideration, because of the objects and purposes of the fund to which it relates, but because there was no legal body to which the promise was made, so that there was no assurance that the money would be applied as intended, nor was there any means of compelling a due application of the money. The Court held that the payees of the note were not a corporation capable of taking donations for the purpose of supporting a minister, and it was on this ground it was argued that there was no consideration for the note. It is unfortunate that in a case destined to be so often relied upon to justify men in violating engagements made for the most solemn and useful purposes, the grounds of the decision should have been so briefly stated. We cannot believe it was intended to lay down the proposition, that the contributors to a fund for any valuable object, being indulged with credit instead of making immediate payment, their promise being made to a
*509paity capable in law of receiving it, and compellable by law to apply the proceeds of the fund according to the original intent of the contributors, is void for want of consideration.
This subject has been more fully gone into, in the case of the Trustees of Amherst Academy v. Cowls, recently decided.1
The judgment of the Court of Common Pleas must be affirmed.

 See Spring v. Lovett, 11 Pick. 420; Bayley on Bills, (Phillips and Sewall’s 2d ed.) 521 to 523.


 Reported 6 Pick. 427. See also Society in Troy v. Perry, 6 N. Hamp. R. 164; George v. Harris, 4 N. Hamp. R. 533; Foxcroft Jlcademy v. Favor 4 Greenl. 382; Williams College v. Danforth, 12 Pick 544; Salem Mill Dam Corporation v. Ropes, 6 Pick. 23; Bryant v. Goodnow, ante, 230; Fisker v. Ellis, 3 Pick. (2d ed.) 326, n. 1.